Exhibit 10.3

DEFERRED COMPENSATION PLAN

FOR

SELECTED DIRECTORS OF BAYLAKE BANK

(MONEY PURCHASE COMPENSATION PLAN)



--------------------------------------------------------------------------------

BAYLAKE BANK

DEFERRED COMPENSATION PLAN

ARTICLE I - PURPOSE, DEFINITIONS, AND CONSTRUCTION

1.1 Purpose. Baylake Bank hereby adopts this Voluntary Deferred Compensation
Plan, hereafter referred to as the Plan, to permit certain Directors selected by
the company to defer a portion of their anticipated director fees and to have
such deferred directors fees accounted for and administered in accordance with
the following provisions.

It is intended that the Plan shall constitute and shall be construed and
administered as an unfunded plan of deferred compensation within the meaning of
the Employee Retirement Income Security Act of 1974 (ERISA), as amended, and the
Internal Revenue Code (Code) of 1986, as amended. The Plan is not intended to be
qualified under 401(a) of the Code.

1.2 Definitions. For purposes of the Plan, the following words and phrases shall
have the meanings set forth below, unless a different meaning is plainly
required by the context.

A. “Administrator” shall mean the persons designated and appointed by the Board
of Directors as a committee to have general charge of the administration and
interpretation of the Plan. In the absence of specifically appointed persons,
the Board shall serve as the committee.

B. “Adoption Agreement” shall mean a separate agreement between a Participant
and the company which forms a part of the Plan, under which the company agrees
to allow the Participant to participate in the plan and Participant agrees to
that participation under the terms set forth herein.

C. “Beneficiary” shall mean the person or persons designated by a Participant to
receive payments under the Plan in the Event of Participant’s death, provided
that if the Participant has failed to designate a Beneficiary or if designated
Beneficiaries predecease the Participant, all distributions under the Plan shall
be payable to Participant’s surviving spouse or, if none, to surviving issue,
per stirpes, or, if none, then to his or her estate.

D. “Board” shall mean the Board of Directors of the company.

E. “Corporation” shall mean Baylake Bank, acting for itself or any subsidiaries
and for any successor thereto which assumes the rights and obligations of the
company under the plan.

F. “Deferral Accounting Record” – the company shall maintain a record for each
participant showing the amount and date of each deferral. This accounting record
shall also be updated annually to show interest accrued on the total deferred
amount based on an interest rate as determined from time to time as being equal
to or exceeding the interest rate paid by insurance companies on their policy
investments.



--------------------------------------------------------------------------------

G. “Deferral Form” shall mean the then current Deferral Election Form of a
Participant, to be executed prior to the start of any affected Plan Year,
specifying the percentage or dollar amount of fees elected to be deferred for
that year. The Deferral Form shall remain in effect for the Plan Year for which
it was executed unless revoked or amended to modify the percentage or amount of
the deferral prior to the beginning of the Plan Year.

H. “Effective Date” shall mean December 19, 1995 on which the provisions of the
Plan shall be effective by resolution of the Board and after which Participants
shall be eligible to participate by entering into an Adoption Agreement with the
company.

I. “Participant” shall mean any past or present member of the Board and who, by
having executed an Adoption Agreement, is participating in the Plan. Such person
shall cease to be a Participant upon Termination or when the balance in the
Deferral Account is reduced to zero ($0), whichever is later.

J. “Plan” shall mean the company’s Voluntary Deferred Compensation Plan as set
for herein.

K. “Plan Year” shall mean the consecutive twelve (12) month period commencing
January l and ending December 31 of each year.

L. “Normal Retirement Date” is the date of the annual meeting in the year which
the director reaches age 72.

1.3 Gender and number. Except as indicated otherwise, any masculine terminology
shall also include reference to the feminine as appropriate and definitions of
any term herein in the singular shall also include the plural.

1.4 Headings. The headings of articles or sections are inserted for convenience
and are not to be regarded as part of the Plan or as indicating or controlling
the meaning or construction of any provision contained herein.

1.5 Plan Provisions Controlling. In the event any term or provisions of any
summary or description of the Plan or of any related instrument, agreement, or
document are construed as being in conflict with the provisions of the Plan,
such Plan provision shall be controlling.

1.6 Severability. In the event any Plan provision shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining provisions of the Plan. The remaining provisions shall be fully
severable and the Plan shall, to the extent practicable, be construed and
enforced as if such illegal or invalid provisions were not included therein.



--------------------------------------------------------------------------------

1.7 Applicable Law. Subject to the overriding intent that the Plan be unfunded
and non-qualified as provided for Section 1.1, the Plan shall be construed in
accordance with the laws of the State of Wisconsin, except to the extent
preempted by federal law.

ARTICLE II – DEFERRAL ELECTIONS, CONTRIBUTIONS, ADDITIONS

AND ACCOUNTING PROCEDURES

2.1 Availability of Election. The company shall make available to each
participant in December of each Plan Year a Deferral Form to designate a portion
of Participant’s anticipated directors fees for the coming year. All amounts
elected to be deferred shall be subject to the terms and conditions of the Plan
and shall be subject to FICA taxes, if applicable. No deferral shall be
effective for any Plan Year unless a Deferral Form has been completed and filed
with the Administrator prior to January 1 of the year for which the deferral is
elected, except that Deferral Forms completed as of the date of Adoption of the
Plan, as initial elections thereunder, shall be effective for the first Plan
Year.

Notwithstanding the foregoing, an election under a Deferral Form may be
cancelled or amended not more than once annually, prior to the beginning of each
Plan Year to increase, reduce or cancel the deferral for such year. Upon such
increase, reduction or cancellation, no further change in the amounts to be
deferred under the Plan shall be permitted for the Plan Year.

2.2 Record Keeping of Deferral Amounts. Records shall be created and maintained
under the Plan in a manner sufficient to disclose the interest of all
Participants. For each Participant, a separate, individual accounting shall be
maintained with all credits and charges made thereto in the manner described
hereunder. Maintenance of such records shall be for accounting purposes only.
All credits and distributions made from an account shall be credited or charged
to the account as of the date paid. See definition at 1.2 - F.

2.3 Treatment of Amounts Deferred. Upon execution and filing of the Deferral
Form by a Participant, the company shall, within ten (10) days after the end of
the period during which a Participant would have otherwise been entitled to
receive payment of the amount deferred, record the deferred amount on the
participants accounting record. (1.2 - F)

2.4 Irrevocability and Nonassignability. All amounts elected to be deferred and
credited to a Participant’s Deferral Account shall be treated as irrevocably
deferred and no payment of such amount may be received by the Participant,
except in accordance with the eligibility requirements for payment under the
Plan. No amount due or expected to become due may be transferred, assigned,
pledged, sold, encumbered, or alienated, either by garnishment or by execution
or levy by any Participant or Beneficiary thereof. All amounts due hereunder
shall be paid or distributed solely to the Participant or Beneficiary thereof
subject to the direction of the Administrator pursuant to the authority granted
under Section 4.1 of the Plan.



--------------------------------------------------------------------------------

2.5 Accounting Procedures. The Administrator shall see to the proper performance
of the following procedures as of the close of each Plan Year:

A. First, to credit to the proper accounts all contributions and accounting
additions and charge all distributions made respecting Participant accounting
records since the close of the last preceding Plan Year, not previously credited
or charged.

B. Second, to calculate each year the amount of interest earned on the total
amount that the participant has deferred and provide each participant with a
print out annually in January of each year showing total amount deferred since
inception, date and amount of each deferment for preceding year, interest earned
on the deferred amount, and a projection to retirement age based on current
deferment amount at an interest rate that has been paid over the period by
insurance companies on universal life contracts.

This accounting procedure and record keeping shall be performed by the company’s
accounting department and shall be reviewed at least once each year by the
Administrative Committee.

ARTICLE III – DEFERRED COMPENSATION PAYMENTS

3.1 Eligibility for Deferred Compensation. Subject to limitations set forth
under the plan, each Participant or designated Beneficiary thereof shall become
eligible for distribution of deferred compensation under the Plan in the
following manner:

A. Retirement or Termination. Upon retirement or termination as a Director with
the company, a Participant shall become eligible for payment of deferred
compensation.

B. Death. Upon death of a Participant, the Participant’s Beneficiaries shall
become eligible for payment of deferred compensation to the extent that the
Participant’s prior receipt of payments hereunder has not reduced the
Participant’s Deferral Account to zero ($0).

3 .2 Amount and Method of Payment of Deferred Compensation. The total deferred
compensation to be paid to a Participant shall be distributed to such
Participant or, in the event of Participant’s death, to his/her Beneficiaries,
in one of the following methods, as determined by the Administrator in its sole
and absolute discretion, taking into account the best interests of such
Participant or Beneficiary: (i) a single lump sum payment; (ii) annual
installments over a period of 10 years (optional monthly payments); or
(iii) such combination of the foregoing lump sum payment and annual installments
as deemed reasonable by the Administrator in the best interests of the
Participant or Beneficiaries thereof. The Administrative Committee shall confer
with the Participant or Beneficiary to best determine the method of
distribution.



--------------------------------------------------------------------------------

Upon determination by the Administrator, the method of distribution shall remain
in force until the Deferral Account balance is reduced to zero ($0), except that
in the event of the death or financial need of such Participant or Beneficiary,
due to illness, disability, or financial emergency, the Administrator may
determine such other method of distribution of the balance of the Deferral
Account as, in its sole and absolute discretion, it deems appropriate under the
circumstances.

A. In the event of a lump sum distribution, the total deferred compensation paid
shall be the amount that has been deferred by the Participant up to the time of
distribution plus interest accrued on the deferred amounts with interest to be
calculated based on a interest rate as determined by what is the going rate for
universal life insurance contracts as determined over the period of the
deferrals.

B. In the event of an installment distribution, the amount of such installment
shall equal the balance of the Participant’s Deferral Account plus the accrued
earnings as mentioned above in “A”. The payment will be made in 10 equal annual
payments or 120 equal monthly payments. Payments will be determined by using a
rate that is an average of three insurance companies 10 year Installment
Immediate annuity contract, or as determined by the IRS if law requires.

3.3 In the event of the death of the Participant during the period of the
benefit payout, the Participant’s Beneficiary shall receive the balance of the
payments due over the time remaining or if paid in a lump sum, the balance
remaining in the account plus any interest that may have accrued.

ARTICLE IV – PLAN ADMINISTRATION

4.1 Administrative Committee. The Board shall appoint a committee of at least
three (3) members whose responsibility shall be to provide for the
administration of the plan. The committee shall be appointed from members of the
Board at the last meeting during each Plan Year to serve for one year or until
the next election thereof. The committee shall have full authority to make
decisions, establish regulations, issue directives, and take such actions deemed
reasonable and necessary to effectuate the purposes of the plan including the
authority to establish such forms and procedures and require such reports as it
shall deem necessary to be prepared by the banks accounting department so as to
insure the proper credit of contributions and distribution of benefits
hereunder. It is expressly empowered with the sole authority to interpret the
plan, resolve claims made hereunder, and to interpret ambiguities,
inconsistencies, and omissions identified in the performance of its duties.



--------------------------------------------------------------------------------

4.2 Claims. The Administrator shall consider all claims made by any Participant
or Beneficiary for payment under the plan, provide for a fair and reasonable
adjudication thereof, and promptly notify any claimant of its decision on each
such claim. In the event of any questions about the disposition of any claim,
the committee shall meet with the claimant to discuss any questions or disputes
and attempt to resolve any disagreements pertaining to its decision. In the
event that a dispute cannot be resolved, the claim shall be referred to the
Board for hearing to review the matter in dispute. If the dispute is not
resolved after the Boards action, it shall then be referred to a Committee of
Arbitration. This committee shall consist of one member selected by the
Claimant, one member selected by the Company, and a third member selected by the
first two members. This committee shall operate under a generally recognized set
of arbitration rules. The parties hereto agree that they and their heirs,
personal representative, successors, and assigns shall abide by the decision of
the committee with respect to the controversy that has been properly submitted
to them.

4.3 Life Insurance and Funding. The company may, in its sole discretion, apply
for and procure as owner and for its own benefit, insurance on the life of the
Participant, in such amounts and in such forms as the company may choose. The
Participant shall have no interest whatsoever in any such policy or policies,
but at the request of the company he shall submit to medical examinations and
supply such information and execute such documents as may be required by the
insurance company or companies to whom the company has applied for insurance.
Neither Participant, nor any Beneficiary shall have any claim for benefits
accrued or paid under such policies or which may result from the death of any
Participant.

ARTICLE V – MISCELLANEOUS

5.1 Participant Rights. All payments made under the plan shall be independent of
and separate from payments made under any other plan or agreement for
compensation which may be in force between the company and any Participant or
Beneficiary thereof. Neither the plan nor any document executed herewith shall
be construed as (i) constituting or creating a contract of directorship,
(ii) restricting any right of the company to discharge a Participant, with or
without cause, or the right of any Participant to terminate directorship, or
(iii) establishing any representation or guaranty as to the amount of
compensation to be paid by the company to any Participant for any period of time
as a director.

5.2 Absence of Liability. The company shall be solely liable for any and all
liability determined or otherwise established under the plan as to any
Participant or Beneficiary thereof. No director, whether or not a member of the
committee directed to administer the plan, nor any officer of the company, shall
have any liability to any Participant, Beneficiary, or any other person, with
respect to benefits due or claimed to be due under the plan. Each Participant
expressly, knowingly, and unconditionally waives all claims for liability
hereunder.



--------------------------------------------------------------------------------

5.3 Amendment and Termination. The plan may be amended or terminated by the
written agreement between the company and any Participant. The party initiating
the termination proposal is required to give the other party a minimum of 60
days to respond. However, any plan amendment or termination, or the adoption of
any subsequent plan which would cause any plan Participant to be in constructive
receipt of amounts previously deferred, such amendment or termination shall be
applicable solely as to future deferrals. Notwithstanding the above, the company
shall be entitled to unilaterally amend the plan to limit future deferrals or to
conform the plan to ERISA or Code requirements respecting unfunded plans of
deferred compensation.

Notwithstanding the foregoing, the plan may not be amended or terminated during
a period immediately preceding insolvency if the intended result is to
accelerate payment of benefits to Participants such that any Participant’s
Deferral Accounts would be unavailable to the company’s general creditors.

5.4 Disclaimer to Participants. The company expressly disclaims any and all
responsibility or liability to any Participant as an advisor or consultant to
such Participant relative to the investment or income tax effects of
compensation deferred under the plan or any payment of benefits hereunder.

5.5 Alienability and Assignment Prohibition. Neither participant, his/her widow
or widower, nor any other beneficiary under this Agreement shall have any power
or right to transfer, assign, anticipate, hypothecate, mortgage, commute, modify
or otherwise encumber in advance any of the benefits payable hereunder nor shall
any of said benefits be subject to seizure for the payment of any debts,
judgments, alimony or separate maintenance owed by the participant or his/her
beneficiary, nor be transferable by operation of law in the event of bankruptcy,
insolvency or otherwise. In the event participant or any beneficiary attempts
assignment, commutation, hypothecation, transfer or disposal of the benefits
hereunder, the Corporation’s liabilities shall forthwith cease and terminate.

5.6 Binding Obligation of Corporation and any Successor in Interest. Corporation
expressly agrees that it shall not merge or consolidate into or with another
Corporation nor sell substantially all of its assets to another Corporation,
firm or person until such Corporation, firm or person expressly agrees, in
writing, to assume and discharge the duties and obligations of the Corporation
under this Agreement. This Agreement shall be binding upon the parties hereto,
their successors, beneficiaries, heirs and personal representatives.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the company has caused this plan to be executed pursuant to
the approval and adoption hereof by Resolution of the Board of Directors this
19th day of December, 1995.

 

BAYLAKE BANK BY:   /s/ T.L. Herlache ATTESTED: BY:   /s/ Richard C. Olson,
Cashier